Title: To Thomas Jefferson from Edward Telfair, 12 January 1791
From: Telfair, Edward
To: Jefferson, Thomas



Sir
State-House, Augusta, 12th. January 1791

I have been favored with your address of the 27th. October last, notifying the King of Spain’s orders “not to permit, under any pretext, persons held in slavery within the United States” to “introduce themselves as free persons into the province of Florida.” The early attention, in this particular, paid to the protection of the property of the Citizens of this State, residing on and near the southern frontiers, will be contemplated with much pleasure and satisfaction, especially as it gives room to anticipate, future measures will be taken by which every existing difficulty relative to the perfect security of that species of property already alluded to, may be removed. I have now before me a concurred Resolution of the General Assembly, requesting that “the utmost influence with the President be used to procure a restoration of the negroes who have taken refuge in the Spanish provinces of East and west Florida since the peace of 1783” and, here it may be observed, that the General Assembly were deeply impressed with the importance of this very interesting measure, in as much as they have instructed the State representation to extend that influence, and report thereon to the Government of this State; due representations to His most Catholic Majesty on the Subject of restitution, will no doubt have the desired effect: a respectable galley of considerable force being stationed in the River St. Mary, appears to be one of the best expedients for the prevention of future grievances of this nature and at the same time might in some degree prevent abuses in the revenue of the United States.
Were a conference held with the Governor of East Florida, it might perhaps appear that his power so far extends as to suffer, in the future the Citizens of the United States, to claim, recover  and remove within the limits of the said states any persons held in Slavery on satisfactory proof of ownership being produced. I have the honor to be Sir Your most Obedt. Servt.

Edwd. Telfair

